DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Response to Amendment
The amendment filed 11/11/2020 has been entered.  Claims 1, 6-9, 11-12 and 16-30 are pending for examination.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for receiving, means for processing, means for determining, means for sending” in claims 29 and 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 7, 12, 14, 16, 19, 21-24. 17, 29 and 30 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Robertson et al. (US Pat. 7,739,139) hereinafter referred to as Robertson and further in view of Duncan et al. (US Pub. 2005/0114672) hereinafter referred to as Duncan and further in view of Shaffer et al. (US Pub. 2013/0132476) hereinafter referred to as Shaffer.

Regarding claim 1, Robertson teaches, a system comprising: 
a processing unit (Robertson; fig. 5 CPUs 332 and 372; col 4 line 20-22); 
an interface configured to communicate with a first user via a first client device and a second user via a second client device (Robertson; fig. 9; as shown in figure 9, interface shown with selected option from first user to second user to grant a permission to view, also, allowing second user to set data field options and send the link back to first user (i.e. second user having the same user interface as shown in figure 9 and send back to first user); col 7 lines 46-62); and 
a memory unit ( Robertson; fig. 5; memory 374; col 4 line 2-5)having stored thereon instructions that when executed by the processing unit (Robertson; fig. 5 CPUs 332 and 372; col 4 line 20-22), cause the processing unit to, in response to 
wherein the social connection request when accepted establishes a connection between the first user and the second user: (Robertson; fig. 9; as shown in figure 9, interface shown with selected option from first user to second user to grant a permission to view, also, allowing second user to set data field options and send the link back to first user (i.e. examiner interpreted that first user send the permission options to second user and when second user also set data fields options and send back to first user, this implies that both user established social connections); col 7 lines 46-62) 
determine a first set of interaction options including pre-set configuration settings that are configured to be modified as part of the social connection request (Robertson; fig. 9; as shown in figure 9 GUI, allowing a first user to specify which types of data fields from first user data to grant a specific second user permission to view (first user can modify which options to grant) and send the link to second user which second user also set data field permissions for the first user; col 7 line 46-62), 
wherein each social interaction option enables or disables a social interaction associated with the social connection between the first user and the second user, wherein the first user is not a social connection of the second user (Robertson; fig. 9;  as shown in figure 9, interface shown with selected option from first user to select a second user (as shown in figure 8) to grant a permission to view (i.e. first user select which options would be enable and disable to second user); col 7 line 46-62), 
wherein the first set of social interaction options are to be included as part of the social connection request (Robertson; fig. 9 shows interface where first user select the options to second user to view and second user also, select the options (received options from first user and second user may edit options and send back to first user) and send link back to first user; col 7 line 46-62), 
send the first set of social interaction options to a second client device of the second user as part of the social connection request, the first set of social interaction options being customizable by the second user within the social connection request (Robertson; fig. 9 shows interface where first user select the options to second user to view and second user also, select the options (received options from first user and second user may edit options and send back to first user) and clicks a submit button, information transferred via communication network, allowing second user to set data field options and send the link back to first user (i.e. second user having the same user interface as shown in figure 9 and send back to first user); col 7 lines 46-62, and col 9 line 14-19), and 
receive a response to the social connection request from the second user indicating an acceptance of the social connection request, the response further including a set of the social interaction options selected by the second user for the social connection with the first user (Robertson; fig. 9 shows interface where first user select the options to second user to view and second user also, select the options (received options from first user and second user may edit options and send back to first user) and clicks a submit button, information transferred via communication network, allowing second user to set data field options and send the link back to first user (i.e. second user having the same user interface as shown in figure 9 and send back to first user and when receive a response from second user with options); col 7 lines 46-62, and col 9 line 14-19).  
Robertson does not teach expressly,
determine a social interaction options via a status level selection of a set of status levels, each status level including. 
However Duncan teaches,
determine a social interaction options via a status level selection of a set of status levels, each status level including (Duncan; user create and select default set of permissions to assign to grant a new user to access content; paragraph 191).
Therefore, it would have been obvious to one of the ordinary skill in the art, at the time the invention was made to include Duncan’s technique of create default template of permissions to a new user to modify social connection request with permission rule to interact with content and customize set of permissions of Robertson. The motivation for 

Robertson and Duncan do not teach expressly,
wherein the social interaction is a user interaction performable by the first user and the second user associated with the social connection after the social connection is made
However, Shaffer teaches,
wherein the social interaction is a user interaction performable by the first user and the second user associated with the social connection after the social connection is made (Shaffer; “being friends may allow a user access to view, comment on, download, endorse or otherwise interact with another user's uploaded content items. Establishing connections, accessing user information, communicating, and interacting within the context of the social networking system may be represented by an edge between the nodes representing two social networking system users” (options to allows other users to access and interact and user May (may allow or may not allow depending on setting) allow other user to access, to view, comment and these options are performable); paragraph 22, further, “a first user may comment on the profile page of a second user, or may comment on objects associated with a second user, such as content items uploaded by the second user” and communicating users may be connected to each other by edge in the social graph or communication node 
Therefore, it would have been obvious to one of the ordinary skill in the art, at the time the invention was made to include Shaffer’s technique of setting of performable interaction action to allow other user to access to view, comment on, download, endorse or otherwise interact with another user's uploaded content items to modify social connection request with permission rule to interact with content and customize set of permissions and create default template of permissions to a new user of Robertson and Duncan. The motivation for doing so would have efficiently secure social network account by selectively allowing users to allow or prevent non-friends to view content and interact.

Regarding claim 6, Robertson, Duncan and Shaffer teaches all of the claim 1. Robertson further teaches, 
wherein the new social connection request includes one or more requested social interaction options to be associated with the new social connection (Robertson; fig. 9; as shown in figure 9 GUI, allowing a first user to specify which types of data fields from first user data to grant a specific second user permission to view (first user can modify which options to grant) and send the link to second user which second user also set data field permissions for the first user; col 7 line 46-62).

Regarding claim 7, Robertson, Duncan and Shaffer teaches all of the claim 1. Robertson further teaches,
wherein the request comprises a request to modify social interaction options associated with an existing social connection (Robertson; fig. 9; as shown in figure 9 GUI, allowing a first user to specify which types of data fields from first user data to grant a specific second user permission to view (first user can modify which options to grant) and send the link to second user which second user also set data field permissions for the first user (i.e. second user modify options and send back to first user); col 7 line 46-62).

Regarding claim 12, Robertson teaches, a method comprising: 
receiving, by a host server and from a first user, a social connection request for a social connection between the first user and a second user of a plurality of users of a web-based social networking environment, wherein the first user is not a social connection of the second 145894381.13Application No. 13/833,258Attorney Docket No.: 058520-8012.US01user (Robertson; fig. 9;  as shown in figure 9, interface shown with selected option from first user to select a second user (as shown in figure 8) to grant a permission to view, and clicks a submit button, information transferred via communication network, allowing second user to set data field options and send the link back to first user (i.e. second user having the same user interface as shown in figure 9 and send back to first user); col 7 lines 46-62, and col 9 line 14-19), 
wherein the social connection request when accepted establishes a connection between the first user and the second user (Robertson; fig. 9; as shown in figure 
processing, by the host server, the request to identify the first user and the second user (Robertson; as shown in figure 8, user select name to add and send options (fig. 9) to grant permission to view (i.e. interface would display sender name and recipient name); col 7 line 25 36 and line 46-62). 
determine a first set of interaction options including pre-set configuration settings that are configured to be modified as part of the social connection request (Robertson; fig. 9; as shown in figure 9 GUI, allowing a first user to specify which types of data fields from first user data to grant a specific second user permission to view (first user can modify which options to grant) and send the link to second user which second user also set data field permissions for the first user; col 7 line 46-62), 
wherein each social interaction option enables or disables a social interaction associated with the social connection between the first user and the second user (Robertson; fig. 9;  as shown in figure 9, interface shown with selected option from first user to select a second user (as shown in figure 8) to grant a permission to view (i.e. first user select which options would be enable and disable to second user); col 7 line 46-62), wherein the first set of social 
sending the first set of social interaction options to a second client device of the second user as part of the social connection request, the first set of social interaction options being customizable by the second user within the social connection request (Robertson; fig. 9 shows interface where first user select the options to second user to view and second user also, select the options (received options from first user and second user may edit options and send back to first user) and clicks a submit button, information transferred via communication network, allowing second user to set data field options and send the link back to first user (i.e. second user having the same user interface as shown in figure 9 and send back to first user); col 7 lines 46-62, and col 9 line 14-19).
Robertson does not teach expressly,
determine a social interaction options via a status level selection of a set of status levels, each status level including. 
However Duncan teaches,
determine a social interaction options via a status level selection of a set of status levels, each status level including (Duncan; user create and select default set of permissions to assign to grant a new user to access content; paragraph 191).


Robertson and Duncan do not teach expressly,
wherein the social interaction is a user interaction performable by the first user and the second user associated with the social connection after the social connection is made
However, Shaffer teaches,
wherein the social interaction is a user interaction performable by the first user and the second user associated with the social connection after the social connection is made (Shaffer; “being friends may allow a user access to view, comment on, download, endorse or otherwise interact with another user's uploaded content items. Establishing connections, accessing user information, communicating, and interacting within the context of the social networking system may be represented by an edge between the nodes representing two social networking system users” (options to allows other users to access and interact and user May (may allow or may not allow depending on setting) allow other user to access, to view, comment and these options are performable); 
Therefore, it would have been obvious to one of the ordinary skill in the art, at the time the invention was made to include Shaffer’s technique of setting of performable interaction action to allow other user to access to view, comment on, download, endorse or otherwise interact with another user's uploaded content items to modify social connection request with permission rule to interact with content and customize set of permissions and create default template of permissions to a new user of Robertson and Duncan. The motivation for doing so would have efficiently secure social network account by selectively allowing users to allow or prevent non-friends to view content and interact.

Regarding claim 14, Robertson, Duncan and Shaffer teaches all of the claim 12. Robertson further teaches, 
receiving, by the host server, a response from the second user indicating which social interaction options, if any, the second user has selected for the social connection with the first user (Robertson; fig. 9 shows interface where first user select the options to second user to view and second user also, second user 

Claims 16 and 19: they are method claims that corresponding to the system of claims 6-7 above.  Therefore they are rejected for the same reason as claims 6-7 above

Regarding claim 21, Robertson teaches, a method comprising: 
receiving, at a host server, a new social connection request initiated by a first user, the request indicating the intent of the first user to become socially connected with a second user, wherein the first user is not a social connection of the second user (Robertson; fig. 9;  as shown in figure 9, interface shown with selected option from first user to select a second user (as shown in figure 8) to grant a permission to view, and clicks a submit button, information transferred via communication network, allowing second user to set data field options and send the link back to first user (i.e. second user having the same user interface as shown in figure 9 and send back to first user); col 7 lines 46-62, and col 9 line 14-19) 
wherein the social connection request when accepted establishes a connection between the first user and the second user (Robertson; fig. 9; as shown in figure 9, interface shown with selected option from first user to second user to grant a permission to view, also, allowing second user to set data field options and send the link back to first user (i.e. examiner interpreted that first user send the 
determine a first set of interaction options including pre-set configuration settings that are configured to be modified as part of the social connection request (Robertson; fig. 9; as shown in figure 9 GUI, allowing a first user to specify which types of data fields from first user data to grant a specific second user permission to view (first user can modify which options to grant) and send the link to second user which second user also set data field permissions for the first user; col 7 line 46-62), 
wherein each social interaction option enables or disables a social interaction associated with the social connection between the first user and the second user (Robertson; fig. 9;  as shown in figure 9, interface shown with selected option from first user to select a second user (as shown in figure 8) to grant a permission to view (i.e. first user select which options would be enable and disable to second user); col 7 line 46-62), wherein the first set of social interaction options are to be included as part of the social connection request (Robertson; fig. 9 shows interface where first user select the options to second user to view and second user also, select the options (received options from first user and second user may edit options and send back to first user) and send link back to first user; col 7 line 46-62);  145894381.15Application No. 13/833,258Attorney Docket No.: 058520-8012.US01 Reply to Office Action of June 26, 2019 
sending, by the host server, the first set of social interaction options to a second client device as part of the new social connection request for electronic 
receiving, by the host server, a selection indicating which social interaction options, if any, the second user has selected for the social connection with the first user (Robertson; fig. 9; as shown in figure 9 GUI, allowing a first user to specify which types of data fields from first user data to grant a specific second user permission to view (first user can modify which options to grant) and send the link to second user which second user also set data field permissions for the first user; col 7 line 46-62).  
Robertson does not teach expressly,
determine a social interaction options via a status level selection of a set of status levels, each status level including. 
However Duncan teaches,
determine a social interaction options via a status level selection of a set of status levels, each status level including (Duncan; user create and select default 
Therefore, it would have been obvious to one of the ordinary skill in the art, at the time the invention was made to include Duncan’s technique of create default template of permissions to a new user to modify social connection request with permission rule to interact with content and customize set of permissions of Robertson. The motivation for doing so would have an advantage to reduce the repeated refining of permissions that required each time a new user is added as well as reducing.

Robertson and Duncan do not teach expressly,
wherein the social interaction is a user interaction performable by the first user and the second user associated with the social connection after the social connection is made
However, Shaffer teaches,
wherein the social interaction is a user interaction performable by the first user and the second user associated with the social connection after the social connection is made (Shaffer; “being friends may allow a user access to view, comment on, download, endorse or otherwise interact with another user's uploaded content items. Establishing connections, accessing user information, communicating, and interacting within the context of the social networking system may be represented by an edge between the nodes representing two social networking system users” (options to allows other users to access and interact and user May (may allow or may not allow depending on setting) allow 
Therefore, it would have been obvious to one of the ordinary skill in the art, at the time the invention was made to include Shaffer’s technique of setting of performable interaction action to allow other user to access to view, comment on, download, endorse or otherwise interact with another user's uploaded content items to modify social connection request with permission rule to interact with content and customize set of permissions and create default template of permissions to a new user of Robertson and Duncan. The motivation for doing so would have efficiently secure social network account by selectively allowing users to allow or prevent non-friends to view content and interact.

Regarding claim 22, Robertson, Duncan and Shaffer teaches all of the claim 21. Robertson further teaches, 
wherein the selection indicates that the second user would like to block all social interactions with the first user (Robertson; fig. 9 shows interface where first user select the options to second user to view and second user also, second user 

Regarding claim 23, Robertson, Duncan and Shaffer teaches all of the claim 21. Duncan further teaches, 
wherein the new social connection request includes a requested status level to be associated with the social connection (Duncan; user create a template and select default set of permissions to assign to grant a new user to access content; paragraph 191)

Claims 24 and 27: they are method claims that corresponding to the system of claims 6-7 above.  Therefore they are rejected for the same reason as claims 6-7 above

Claim 29 is system claim that corresponding to the method of claim 12 above.  Therefore they are rejected for the same reason as claims 12 above.

Claim 30 is system claim that corresponding to the method of claim 14 above.  Therefore they are rejected for the same reason as claims 14 above.



Claims 8, 9, 11, 17, 18, 20, 25, 26 and 28 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Robertson et al. (U.S. Pat. 7,739,139) hereinafter referred to as Robertson and further in view of Duncan et al. (US Pub. 2005/0114672)  as applied to claims 1, 12 and 21 above, and further in view of Rizk (US Pub. 2011/0258316).


Regarding claim 8, Robertson, Duncan and Shaffer teaches all of the claims 1. Robertson, Duncan and Shaffer do not teach expressly, 
wherein the instructions, when executed by the processing unit, further cause the processing unit to automatically accept the request on behalf of the second user if configured to do so by the one or more pre-set social configuration settings.
However, Rizk teach,
wherein the instructions, when executed by the processing unit (Rizk; fig. 1; private computer network; 140), further cause the processing unit to automatically accept the request on behalf of the second user if configured to do so by the one or more pre-set social configuration settings (Rizk; member’s friends can get a access (inherits access) with low privilege level so they can able to get very limited information (this equates that member’s friends can automatically get the access but does not have the same privilege as the member but contributing user may change privilege level); paragraph 124 and 125).
Therefore, it would have been obvious to one of the ordinary skill in the art, at the time the invention was made to include Rizk’s technique of contributing user assigning a privilege level to the requesting user and change privilege level whenever needed to modify social connection request with permission rule to interact with content and 


Regarding claim 9, Robertson, Duncan and Shaffer teaches all of the claims 1. Robertson further teaches,
send a first notification of acceptance to the first client device for electronic presentation to the first user (Robertson; fig. 9; as shown in figure 9, interface shown with selected option from first user to second user to grant a permission to view, also, allowing second user to set data field options and send the link back to first user (i.e. examiner interpreted that first user send the permission options to second user and when second user also set data fields options and send back to first user, this implies that second user accept the request from first user and send back link with options); col 7 lines 46-62)
Robertson and Duncan do not teach expressly, 
send a second notification of the new social connection to the second client device for electronic presentation to the second user.
However, Rizk does teach,
send a second notification of the new social connection to the second client device for electronic presentation to the second user (Rizk; requesting user 
Therefore, it would have been obvious to one of the ordinary skill in the art, at the time the invention was made to include Rizk’s technique of contributing user assigning a privilege level to the requesting user and change privilege level whenever needed to modify social connection request with permission rule to interact with content and customize privacy settings and create default template of permissions, and setting of performable actions to allow other user to access to view, comment on, download, endorse or otherwise interact with another user's uploaded content items of Robertson, Duncan and Shaffer. The motivation for doing so would have to manage relationships in social network with independent multi-dimensional groupings, individualized and interactive feedback (Rizk; abstract).


Regarding claim 11, Robertson, Duncan, Shaffer and Rizk teaches all of the claims 10. See the claims 10 rejections for details. Further, Robertson, Duncan and Shaffer as improved by Rizk, combined at least for the rationale discussed above, further teaches,
wherein the interface is further configured to: send the status levels to the second client device for electronic presentation to the user (Rizk; contributing member assigned 5 privilege level, low, low-medium, medium, med-high and high for requesting user (requesting user access with any of the described privilege level); paragraph 114); and 
receive a response from the second user indicating which status level, if any, the second user has selected for the social connection with the first user (Rizk; 


Claims 17-18: they are method claims that corresponding to the system of claims 8-9 above. Therefore they are rejected for the same reason as claims 8-9 above

Claims 20 and 28: they are method claims that corresponding to the system of claim 11 above. Therefore they are rejected for the same reason as claim 11 above

Claims 25 and 26: they are method claims that corresponding to the system of claims 8-9 above. Therefore they are rejected for the same reason as claims 8-9 above

Response to Arguments

In the remarks, page 8, applicant argued that the combination of Robertson, Duncan and Shaffer did not teach or suggest at least the elements now recited " a first set of social interaction options for the social connection... wherein each social interaction option enables or disables a social interaction . . . wherein the social interaction is a user interaction performable by the first user and the second user 
Examiner respectfully disagrees with Applicant because:
First Examiner would like to point out that the rejection for claims 1, 7, 11 and 17 only based on the combination of Robertson, Duncan and Shaffer (See rejection above and rejection mailed 07/13/2020).
Second, applicant agrees (page 9 of remarks) that Robertson teaches a social interactions as shown in figure 9 wherein user select the checkbox or uncheck the box to allow which social interaction (options) would be allow to newly contact (second) user. Robertson figure 9 shows options that enable or disable interaction and viewing that control the social interaction between first and second user. Further, Shaffer disclosed social interactions between two users such as making a comments, view a profile content or instant messages within social networking system (these interaction intended to allowed social network system users therefore performed interactions after established connections to social networking system) (see Shaffer paragraphs 22 and 25), further, Shaffer disclosed that being a friend social networking system may allow a user access to view, comment, IM, SMS within social networking group and here Shaffer disclosure regarding word ‘may’ in context with social networking system allows user to setting where user can indicate which user to allow to view, comment, IM or e-mail within social networking group. Therefore the combinations of Robertson, Duncan and Shaffer teaches the claim limitation.
Examiner did not received any response as stated in office actions dated February 10 2020 and also, July 13, 2020 regarding an invocation of 112 (f) for claims 29 and 30 therefore examiner is repeating the invocation of claims 29 and 30 in this office action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARMANAND D PATEL/ Examiner, Art Unit 2143


/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143